Citation Nr: 1749776	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  08-16 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral fallen arches with plantar fasciitis, prior to June 28, 2012.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from November 1989 to September 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the Veteran's claim.

In November 2007, the Veteran testified at a hearing before a Decision Review Officer at the Cleveland RO.  A transcript of the hearing has been associated with the Veteran's claims folder.

In June 2010, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing has been associated with the Veteran's claims folder.

In a November 2010 decision, the Board denied, inter alia, the issue on appeal.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court), and the Board's decision was vacated in April 2011, pursuant to an April 2011 Joint Motion for Remand.

In September 2011, the Board remanded the case for further development by the originating agency.  In an August 2016 decision, the Board again denied, inter alia, the issue on appeal.  The Veteran again appealed the Board's denial to the Court, and the portion of the Board's decision that denied a rating in excess of 10 percent for bilateral fallen arches with plantar fasciitis, prior to June 28, 2012, was vacated in April 2017, pursuant to an April 2017 Joint Motion for Partial Remand (JMR).  All other issues on appeal in the August 2016 decision were dismissed by the Court.  The case has been returned to the Board for further appellate action.



FINDING OF FACT

Prior to June 28, 2012, the Veteran's bilateral foot disability was manifested by the use of arch supports, pain on manipulation and use accentuated, and indication of swelling on use, without evidence of flat feet, or objective evidence of marked deformity, pronation, abduction, etc., or characteristic callosities of one or both feet.


CONCLUSION OF LAW

Prior to June 28, 2012, the criteria for an evaluation in excess of 10 percent for bilateral fallen arches have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 
38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 5276 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify & Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A (c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) 
(citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has indicated no such records and all pertinent records have been obtained.


Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).

Each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

Traumatic arthritis is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code (DC) 5010.  Pursuant to DC 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, the disability is to be rated as follows: with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, 20 percent; with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, 10 percent.  38 C.F.R. § 4.71a.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2016).  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59, pertaining to functional impairment and painful motion.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997); 38 C.F.R. § 4.59 (2016).

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board notes that the words "slight," "moderate and "severe, as used in the various diagnostic codes, are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, so that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. §7104 (West 2014), 38 C.F.R. §§ 4.2, 4.6 (2016).

The Veteran's bilateral fallen arches with plantar fasciitis have been rated by analogy to pes planus, under Diagnostic Code (DC) 5276.  Under this diagnostic code, a 10 percent rating is warranted for moderate impairment, bilaterally, manifested by the weight bearing line over or medial to great toe, inward bowing of the tendo Achillis, and pain on manipulation and use of the feet.  A 30 percent rating is warranted for severe bilateral pes planus manifested by objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  A 50 percent rating is assigned for pronounced bilateral pes planus and requires marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achillis on manipulation, and the disability is not improved by orthopedic shoes or appliances.  Severe and pronounced pes planus are provided with separate ratings for unilateral or bilateral disabilities.  

Analysis

VA Medical Center ("VAMC ) treatment records beginning in June 2005 show that, although the Veteran was diagnosed as having a past history of flat feet, there was no evidence of complaints of or a recent diagnosis of flat feet.

During the April 2006 VA examination, the Veteran reported pain in the bilateral feet associated with prolonged walking and standing for more than 20 to 30 minutes.  She said that she only experienced pain during those activities, but did not experience chronic pain.  She said that she worked as an information technology specialist, and added that her job was not affected by her feet.  Upon examination, she appeared to have low arches while standing with no tenderness on palpation.  The examiner further noted that there was full range of motion of the feet and she was able to perform heel and toe walking without difficulty.  The examiner noted that while low arches with associated pain on weight bearing were noted clinically, she concluded that the Veteran's plantar arches appeared unremarkable as flat feet were not confirmed on x-ray reports.  She also found that the Veteran did not have increased pain, weakness, fatigability lack of endurance or incoordination after repeated use of the feet.
During the October 2009 VA examination, it was noted that the Veteran had low arches bilaterally, but there was no evidence of flat feet.  There was no painful motion, edema, instability, weakness or tenderness.  Her gait was normal and there were no calluses, breakdown or unusual shoe wear patterns.  She had full range of motion of the ankles bilaterally and upon repetitive testing there was no pain, weakness, fatigue, lack of endurance or incoordination.  An X-ray of the feet showed no evidence of acute fracture or dislocation.  Joint spaces were maintained, and there was no evidence of soft tissue calcification.

During her June 2010 Board hearing, the Veteran testified that she had been informed by her private podiatrist that X-rays showed a bone spur in her left foot, which was causing her pain.  She also testified that she had bilateral foot pain and swelling, as well as bilateral calluses.  

A May 2010 bilateral foot X-ray showed normal feet bilaterally with no obvious source of the Veteran's pain identified.  

A June 2010 podiatry examination report appears to indicate that while the examiner ruled out a diagnosis of a bone spur, there was a finding of transverse plane deformity.

A July 2010 VA Podiatry treatment record documented "pain with palpation of the plantar medial left heel, as well as along the medial band of plantar fascia" and "mild edema.  VA Podiatry treatment records from October 2010, November 2010, March 2011, and April 2011 document the same findings.  Additionally, a February 2011 private feet examination documented pain while at rest, standing and walking, as well as tenderness bilaterally.  

Based on a review of the evidence of record for this period, the Board concludes that the criteria for a disability rating in excess of 10 percent for bilateral fallen arches with plantar fasciitis are not met prior to June 28, 2012.

In this regard, the Board notes that although the Veteran has reported bilateral foot pain and swelling, and has been found during VA and private treatment to have pain and tenderness, as well as swelling, while at rest and during use and manipulation of the feet, at no time during this period on appeal have either of the Veteran's feet been manifested by objective evidence of marked deformity (pronation, abduction, etc.) or characteristic callosities.  In this regard, although there was evidence during podiatry treatment in June 2010 of transverse plane deformity, there is no indication that the deformity described was marked.  Furthermore, although the Veteran has reported calluses, there is no objective evidence of calluses on examination or during VA or private treatment.  

The criteria in Diagnostic Code 5276 are conjunctive.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).  Compare Johnson v. Brown, 7 Vet. App. 9 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  See also Tatum v. Shinseki, 23 Vet. App. 152 (2009) (holding that 38 C.F.R. § 4.7 is not applicable when the rating criteria are successive and not variable).

Although there is objective evidence during this period of pain on manipulation and use accentuated and indication of swelling on use, due to the conjunctive text of Diagnostic Code 5276, satisfying only one or two of the several successive criteria for a higher rating is not enough to establish that the higher rating applies.

In forming this decision, the Board has considered the statements from the Veteran, including her aforementioned reports during her June 2010 Board hearing of foot pain, swelling and bilateral calluses, which, if confirmed and noted to be characteristic callosities, would be supportive of a higher rating under DC 5276.  The Board notes that in adjudicating a claim, the competence and credibility of lay statements must be considered.  See Buchanan, 451 F.3d at 1331; Washington, 19 Vet. App. at 368-69.  The Board acknowledges that the Veteran is competent to give evidence about what she observes or experiences, and she is credible in this regard.  See, e.g., Layno, 6 Vet. App. at 465.  The Veteran's competent and credible beliefs that her disability is worse than the assigned rating, however, are outweighed by the competent and credible medical examinations that evaluated the extent of impairment based on objective data coupled with the lay complaints.  The VA examiners also have the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings. 

With regard to assigning a higher disability rating based on functional loss, as contemplated by the Court's holding under DeLuca v. Brown for the Veteran's bilateral foot disability, the Board acknowledges the Veteran's reports that both of her feet were subjected to considerable stress due to the decrease of their normal functioning of locomotion and shock absorption with a destabilization in musculature.  See June 2007 Notice of Disagreement.  The Veteran also reported foot pain from prolonged walking and standing and swelling of the feet.  However, during range of motion exercises during this period, there was no additional loss of motion or functional impairment after repeated use of the feet.  Painful motion can equate to limitation of motion.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  However, pain alone does not constitute a functional loss under VA regulations that evaluate disability based upon range-of-motion loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Accordingly, the Board finds that the Veteran is adequately compensated by the 10 percent rating currently assigned during this period.

The Board has considered whether a separate rating for foot disability, other, under Diagnostic Code 5284 is warranted, but there are no symptoms that have not been attributed to the bilateral fallen arches with plantar fasciitis.

In sum, the preponderance of the evidence is against the assignment of a disability rating in excess of 10 percent for the service-connected bilateral fallen arches with plantar fasciitis, prior to June 28, 2012.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
see Gilbert, 1 Vet. App. at 53.

The Veteran's attorney argues that a retrospective opinion on the severity of the Veteran's bilateral foot disability for the period prior to June 28, 2012 is warranted, as the June 2012 VA examiner did not address any symptoms from 2005 or provide a medical opinion as to the severity of the fallen arches since 2005.  See May 2016 statement from the Veteran's attorney.  The Board notes that although the June 2012 VA examiner may not have addressed the Veteran's symptoms since 2005, the Board has reviewed and considered the evidence of record since that time, including an April 2006 VA examination.  As noted above, the evidence during this period does not show that the Veteran met all of the criteria for a rating in excess of 10 percent for his bilateral foot disability, under Diagnostic Code 5276.  The severity of the Veteran's bilateral fallen arches is not a subjective question, but is determined by whether or not the Veteran has all of the symptoms noted in the rating criteria of Diagnostic Code 5276 for a rating in excess of 10 percent, which she does not.  Generally, further development of the evidence is not necessary unless it is alleged that evidence constructively of record is outstanding.  There is not a lack of medical evidence for the relevant time period.  Therefore, a retrospective opinion is not needed.  See Chotta v. Peake, 22 Vet.App. 80 (2008); see also Vigil v. Peake, 22 Vet. App. 63 (2008).

Neither the Veteran nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016); Doucette v. Shulkin, 38 Vet. App. 366, 369-70 (2017).


ORDER

A rating in excess of 10 percent for bilateral fallen arches with plantar fasciitis, prior to June 28, 2012, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


